                                                                                                                Exhibit
10.2

PRODUCTION AGREEMENT


This Production Agreement is made effective as of March 23, 2005 by and between
PC Products Inc. (“PCPI”), a wholly owned subsidiary of Com-Guard, Inc., 26Zone,
Inc. (“26Zone”), a California corporation, and Wintergreen Systems, a division
of Market Development Specialists, Inc., an Indiana corporation. Com-Guard is
the Parent Company and as it pertains to law, is a party to this Agreement.


Wintergreen currently is a manufacturer of finished computer goods, such as
desktop computers, notebook computers, and servers. PCPI wishes to engage
Wintergreen to assemble computer hardware for PCPI, using parts that PCPI either
supplies to Wintergreen or parts for which PCPI finances for purchase by
Wintergreen. In order to assist PCPI, Wintergreen will also transfer certain
inventory to PCPI, and also certain general intangibles to PCPI, as provided in
this Agreement. In addition, Wintergreen will transfer certain of its sales
accounts to PCPI, for PCPI to act as the Seller, under the terms of a Sales and
Marketing Agreement dated the same date as this Agreement (“Sales and Marketing
Agreement”). Finally, Wintergreen will also contract with PCPI for technical
support and warranty coverage for computer hardware sold pursuant to this
Agreement (the “Support and Service Agreement”). This Agreement, the Sales and
Marketing Agreement and the Support and Service Agreement (collectively, the
“Transaction Agreements”) are each inter-related, and the execution and ongoing
performance of each is a portion of the consideration for Wintergreen to enter
into each other of the Transaction Agreements.


In consideration of the mutual promises and covenants herein, and also in
consideration of the Sales and Marketing Agreement and the Support and Service
Agreement, PCPI and Wintergreen hereby agree as follows:



1.     
Services Covered by Agreement. This Agreement concerns certain assembly and
support services to be provided by Wintergreen to PCPI.




2.     
Purchase and Sale of Services. Wintergreen will assemble one hundred percent
(100%) of the product (Computer Systems) to be sold to Accounts (as defined in
the Sales and Marketing Agreement). The timing of production and delivery of
Computer Systems shall be acceptable to Wintergreen and PCPI according to the
purchase orders from the transferred accounts. In addition, if PCPI contracts
for the sale of computer hardware, which sale is not made by Wintergreen or one
of its agents, representatives or affiliates (an “Outside Sale”), then
Wintergreen shall have a right of first refusal to assemble and/or manufacture
the products for the Outside Sale. The right of first refusal shall be defined
as PCPI notifying Wintergreen in writing, of a prospective Outside Sale,
including all of the terms and conditions for such production, including
quantity, pricing, and delivery information. Wintergreen shall then have ten
business days from the receipt of the notice from PCPI in which to accept the
production of the computer hardware for the Outside Sale (the “Option Period”).
If Wintergreen accepts the terms and conditions of the Outside Sale, then
Wintergreen shall produce all of the products sold under that Outside Sale. If
Wintergreen fails to notify PCPI within the Option Period, or if Wintergreen
notifies PCPI that it rejects the terms and conditions, then PCPI shall be
entitled to have another company provide the computer hardware for the Outside
Sale, on the same terms and conditions as included in the notice to Wintergreen.
Wintergreen shall have a right of first refusal on all Outside Sales, even if an
Outside Sale is an increase in quantity from a prior Outside Sale.

 

3.     
Service Prices. Fees charged by Wintergreen to PCPI for the services provided
under this Agreement will be as shown in Exhibit A (“Production Fees”). PCPI
shall pay Wintergreen the Production Fees within ten days of the receipt by PCPI
of the payment for the Computer Systems, except as specifically referenced in
Exhibit “A”.




4.     
Term. The initial term of this Agreement shall be five (5) years from the
signing of the Transaction Agreements. This Agreement may be terminated only as
provided in Section 10.




5.     
Computerized Tracking of Product. Wintergreen agrees that it shall provide a
plan, no later than 45 days from the signing of this agreement, the ability to
electronically track the status of any product produced under this Agreement. To
the extent that Wintergreen is required to invest in new equipment or software
for such tracking ability, PCPI shall reimburse Wintergreen for such expenses
within ten days of notice from Wintergreen, which notice shall itemize all
reimbursable expenses. PCPI and Wintergreen will mutually agree on the amount
and time frame for the monies to be spent.




6.     
Proprietary Rights. PCPI undertakes and agrees to defend at PCPI’s own expense
actions or proceedings brought against Wintergreen, and any of Wintergreen’s
representatives, agents, dealers or customers (each a “Person”) for actual or
alleged infringement of any existing United States copyright, industrial design
right, trade secret, patent, or other proprietary rights from the Proprietary
Software which was supplied by PCPI from Com-Guard Inc. as provided herein. PCPI
further agrees to pay and discharge any and all judgments or decrees which may
be rendered in any such suit, action or proceeding against any Person.



Neither party shall disclose, provide or otherwise make available any
confidential information concerning the products, operations, methods,
processes, data, specifications, or any other confidential, financial or
business information which it learns from the other during the course of its
performance of this Agreement. Any such information shall be subject to the same
degree of security, protection and confidentiality as the receiving party uses
to preserve information of a similar nature. No confidentiality obligations will
apply to information which the recipient can establish is in the public domain,
is previously known to recipient without an obligation of confidentiality, is
independently developed, or is obtained from a third party that does not have an
obligation to keep the information confidential. Provisions of this
confidentiality section shall survive termination or expiration of this
Agreement and continue for a period of five (5) years, as to all of information,
as such information remains confidential information.
 

7.     
Transfer of Inventory and Intangibles. Effective on the Transfer Date of this
Agreement, Wintergreen shall transfer certain inventory reviewed and approved by
PCPI and 26Zone, listed on Exhibit “B”, and also certain general intangibles, to
PCPI. The purchase price for the inventory shall be that price mutually agreed
upon by Wintergreen, PCPI and 26Zone in their sole discretion, and shall be no
less than Wintergreen’s acquisition cost of such inventory (“Inventory
Payment”). After mutual agreement the payment will be made within 15 days of the
agreed purchase price of the inventory. The parties shall reflect the Inventory
Payment on Exhibit “B” when agreed upon. The intangibles transferred by
Wintergreen to PCPI shall include certain customer accounts currently serviced
directly by Wintergreen, and also include the ongoing sales and service support
as provided in the Sales and Marketing Agreement and the Service and Support
Agreement attached hereto. The purchase price for the general intangibles shall
be 3.5 million shares of CGUD common stock to be earned according to the
“Earning of Shares” as described in Exhibit C. PCPI will effect an S-8
Registration Statement for the purpose of providing registered S-8 shares to Mr.
John Levy as a consultant to the company, in accordance with the time line as
described in Exhibit C.




8.     
Supply of Computer Components. PCPI shall provide at no cost to Wintergreen, or
finance for Wintergreen’s acquisition, all computer components necessary to
assemble the Computer Systems. These components shall be acceptable to
Wintergreen in its sole discretion. Wintergreen and PCPI agree that, to the
fullest extent possible, they shall use 26Zone to supply computer components for
the production of the computer systems contemplated under this Agreement. 26Zone
agrees to use its best efforts to provide quality components in a timely
fashion, as specified by Wintergreen. PCPI anticipates that it will continue to
provide the financing or direct provision of computer components as necessary to
support the production of the Computer Systems, as long as practicable.




9.     
Provisions applicable to Com-Guard. Com-Guard is the Parent Company and as it
pertains to law is a party to this Agreement. In addition, Com-Guard agrees to
vote the stock of PCPI such that the directors of PCPI elect John Levy, or such
other individual(s) as identified by Wintergreen, to hold offices which
constitute no less than one-half of the officers of PCPI, unless Wintergreen
waives this voting requirement in writing. The officers of PCPI which are
identified by Wintergreen shall have management and other responsibilities
similar to or greater than those officers elected by PCPI which are not
identified




10.     
Termination. Wintergreen or PCPI may terminate this Agreement, in the event:

a.     
Insolvency - the other party shall become insolvent or otherwise generally be
unable to pay debts as they come due, or make a general assignment for the
benefit of creditors.

b.     
Bankruptcy - A petition under any bankruptcy act or similar statute is filed by
a creditor of the other party or by the other party and is not vacated within
ten (10) days through court order.

c.     
Failure to Perform - Wintergreen or PCPI fails to perform according to
the Transaction Agreements as previously agreed upon. There shall be a 30 day
notice period in writing and a 30 day cure period for any breach.

d.     
Other breach - Wintergreen or PCPI may terminate this Agreement if any other
Transaction Agreement is terminated for any reason.




11.     
Shipping Instructions. Orders will be placed using shipping instructions as
mutually agreed upon by PCPI and Wintergreen.




12.     
Force Majeure. Neither PCPI nor Wintergreen shall be liable to the other for any
delay in or failure of performance of their respective obligations hereunder if
such performance is rendered impossible or impracticable by reason of fire,
explosion, earthquake, drought, embargo, war, riot, act of God or of public
enemy, an act of governmental authority, agency or entity, or any other similar
contingency, delay, failure or cause, beyond the reasonable control of the party
whose performance is affected, irrespective of whether such contingency is
specified herein or is presently occurring or anticipated by either party. In
the event either party is prevented from fulfilling its obligations under this
Agreement because of such a force majeure as described herein, both Wintergreen
and PCPI shall make every effort to continue to maintain as much as possible the
supplier-customer relationship established under this Agreement. However, if
PCPI or Wintergreen is unable to meet its obligations hereunder because of the
conditions described above, then this Agreement shall be extended by such time
period as such conditions exist. As an example, if a condition of force majeure
exists for 10 weeks, this Agreement shall be extended by ten weeks and all
applicable dates in this Agreement shall be extended by ten weeks. No provision
of this Section shall be construed to excuse PCPI from payment of amounts owed
Wintergreen under this Agreement.




13.     
Assignment. This Agreement is not assignable without the written consent of the
other party.




14.     
Entire Agreement. This Agreement, the Sales Agreement and the Service Agreement
and the terms and conditions referenced in any purchase order issued by PCPI in
connection with this Agreement (to the extent not inconsistent in whole or in
part with this Agreement) constitute the entire agreement and understanding
between the parties with respect to the subject matters herein and therein, and
supersede and replace any and all prior agreements and understandings, whether
oral or written, between them with respect to such matters. Both parties agree
that the terms and conditions of any Wintergreen or PCPI quotation, offer,
acknowledgment or similar document, however designated, shall not apply.




15.     
Waiver. The provisions of this Agreement may be waived, altered, amended, or
repealed in whole or in part only upon the written consent of PCPI and
Wintergreen. The waiver by either party of any breach of this Agreement shall
not be deemed or construed as a waiver of any other breach, whether prior,
subsequent or contemporaneous, of this Agreement.




16.     
Severability. Invalidation of any of the provisions contained herein, or the
application of such invalidation thereof to any person, by legislation, judgment
or court order shall in no way affect any of the other provisions hereof or the
application thereof to any other person, and the same shall remain in full force
and effect, unless enforcement as so modified would be unreasonable or grossly
inequitable under all the circumstances or would frustrate the purposes hereof.




17.     
Counterparts. Section headings contained herein are for ease of reference only
and shall not be given substantive effect. This Agreement may be signed in one
or more counterparts, each to be effective as an original.




18.     
Arbitration. In the event of a dispute arising under this Agreement, such
dispute shall be resolved by binding arbitration through submission of the issue
to a member of the American Arbitration Association who is chosen by mutual
agreement of the parties. If mutual agreement cannot be reached, then each party
shall select an arbitrator, and those arbitrators shall select another
arbitrator to act as arbitrator for the dispute. Arbitration shall be held in a
mutually agreed upon location; if no location shall be agreed upon, then
arbitration shall be in the venue where the wronging party resides. Expenses of
the Arbitration shall be paid as decided

 




[the remainder of this page intentionally left blank]





1


--------------------------------------------------------------------------------

FINAL PC Products Inc. and Wintergreen Systems Production Contract



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized representatives as of the date first set forth above.
 

 
 PC Products, Inc.    
Wintergreen Systems, by its parent, Market Development Specialists, Inc. 
("PCPI") ("Wintergreen")     By:         By:  Name: Name:  Title: Title:

     
 
26 Zone
(“26 Zone”)




By:    ____________


Name: ______________________________


Title: _______________________________













2


--------------------------------------------------------------------------------

FINAL PC Products Inc. and Wintergreen Systems Production Contract


EXHIBIT A
(Fees)
 
Gross Profit- for purpose of this Agreement and the Transaction Agreements,
Gross Profit will be defined as the difference between Sales Price and the Bill
of Material cost of the product (inclusive of freight, insurance , financing
fees and license fees) without any other cost added.


Wintergreen shall receive 20% of the Gross profit for the Production portion of
the Transaction Agreements.


Notwithstanding the foregoing, for the first 60 days following the Transfer
Date, or until 10,000 Computer Systems have been assembled by Wintergreen,
whichever occurs first, PCPI shall pay to Wintergreen, upon order of Computer
Systems, an amount equal to Ten Dollars ($10) for each Computer System ordered
(“Advance Payment”). The Advance Payments shall be deducted from the initial
Gross Profit amounts payable to Wintergreen.














3

--------------------------------------------------------------------------------




EXHIBIT B


Listing of Inventory to be sold:




To be supplied in a later date.











 

4

--------------------------------------------------------------------------------




 EXHIBIT C




Earning of 3,500,000 Shares


Milestone 1. within 30 days of Transfer Date 1 million shares
 
Milestone 2. 625,000 shares no later than 90 days after Transfer Date


Milestone 3. 625,000 shares no later than180 days after Transfer Date
 
Milestone 4. 625,000 shares no later than 270 days after Transfer Date
 
Milestone 5. 625,000 shares 360 days after Transfer Date








SBDS02 DANDERSON 314128v3


5

--------------------------------------------------------------------------------

